Case 2:16-cr-20659-AJT-MKM ECF No. 76-2, PageID.1055 Filed 10/21/20 Page 1 of 2




                                             U.S. Department of Justice

                                             United States Attorney’s Office
                                             Eastern District of Michigan
 Erin Ramamurthy                             211 W. Fort Street, Suite 2001
 Sara Woodward                               Detroit, Michigan 48226
 Assistant United States Attorneys           Telephone: (313) 226-9788
                                             Facsimile: (313) 226-2311
                                             E-Mail: erin.ramamurthy@usdoj.gov
                                                      sara.woodward@usdoj.gov

                                             May 22, 2020

 VIA EMAIL

 The Honorable Arthur J. Tarnow
 U.S. District Judge
 Theodore Levin U.S. Courthouse, Room 111
 231 W. Lafayette Blvd, Room 107
 Detroit, MI 48226

        Re:      Andrew Frank Weikel
                 Register Number 54914-039

 Judge Tarnow,

       The government submits this letter in response to the Court’s May 18, 2020
 correspondence regarding the proposed transfer of inmate Andrew Weikel.
 Specifically, the Court suggested transferring Mr. Weikel from FCI Elkton to FMC
 Devens so that he can participate in residential sex offender treatment there. The
 government agrees that it would be ideal for Mr. Weikel to participate in the BOP’s
 residential sex offender treatment program. Mr. Weikel’s enrollment in the
 program, however, depends on his initiative and willingness to participate.

        The government has spoken to Patrick Ward, a BOP attorney with FMC
 Devens, about Mr. Weikel’s potential transfer to the residential sex offender
 treatment program at Devens. Mr. Ward explained that the program is voluntarily,
 and only open to qualifying inmates who request participation in the program. And
 as the government has noted in prior submissions to the Court, Mr. Weikel was
 scheduled to transfer to Devens to participate in this program in November 2019,
 and he refused. If Mr. Weikel now wishes to participate in the program at FMC
 Devens, he must notify the psychology department at FCI Elkton. Once the Elkton


                                                                                 2
Case 2:16-cr-20659-AJT-MKM ECF No. 76-2, PageID.1056 Filed 10/21/20 Page 2 of 2




 psychology department has been notified of Mr. Weikel’s desire to participate in
 sex offender treatment, the BOP can begin the process of enrolling Mr. Weikel in
 the program, which may require him to be placed on a waiting list and receive other
 BOP system approvals before his transfer can be ordered. In addition, inmate
 transfer has been impacted by the Covid-19 pandemic. But Mr. Ward confirmed
 that Mr. Weikel is eligible to participate in the program (he has enough time
 remaining on his sentence, etc.), so long as he is willing, and starts the process by
 contacting the psychology department at FCI Elkton.

        In short, potential transfer to FMC Devens begins with Mr. Weikel. The
 Court should deny his motion for compassionate release; Mr. Weikel is ineligible
 due to his dangerousness. A district court may grant compassionate release and
 reduce a defendant’s term of imprisonment under 18 U.S.C. § 3582(C)(1)(A) only if
 it finds that “extraordinary and compelling reasons warrant such a reduction” and
 that the inmate “is not a danger to the safety of any other person or to the
 community.” USSG § 1B1.13(1)–(2). In other words, even if an inmate has
 demonstrated “extraordinary and compelling reasons” for his release based on his
 advanced age or his medical conditions, he is still ineligible for compassionate
 release under 18 U.S.C. § 3582(c)(1)(A) if he is dangerous. Id. Mr. Weikel is a
 hands-on sex offender who seeks to be released to a home with a 12-year-old child;
 he has not received the benefit of any sex offender treatment during his
 incarceration due to his refusal to participate in such treatment in November 2019.
 For these reasons, Mr. Weikel is too dangerous to be released, and his motion for
 compassionate release and/or home confinement should be denied.


                                        MATTHEW SCHNEIDER
                                        UNITED STATES ATTORNEY

                                        Erin L. Ramamurthy
                                        Sara D. Woodward
                                        Assistant U.S. Attorneys
